--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION DOCUMENT
 
 
 
 
CLECO CORPORATION
SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is made as of the dates set forth
below by and between Cleco Corporation, including each of its subsidiaries and
affiliates (collectively, the “Company”), and Dilek Samil (“Executive”).


1.           Separation from Employment.  Effective as of May 23, 2010,
Executive’s employment with the Company ceased (her “Separation Date”).


2.           General Waiver and Release.  In consideration of Executive’s
execution of a Waiver and Release in the form attached hereto as Exhibit A and
provided that such Waiver and Release is executed by Executive and returned to
the Company not later than 21 days after Executive’s receipt of this Agreement,
the Company shall pay to Executive the amounts and benefits set forth Sections
3.1 and 3.2a hereof.  Executive acknowledges and agrees that the consideration
described in such sections is not for services she has rendered, is not
otherwise due or owing to her under any agreement (whether oral or written) with
the Company or under any Company plan, policy or practice, and that such payment
would not be made or owing absent her execution of the Waiver and Release.


3.           Separation Payments:


3.1           Separation Amount.  Within ten days of receipt of a fully executed
Waiver and Release in the form attached hereto as Exhibit A, the Company shall
pay to Executive the aggregate amount of $145,000, of which $30,000 shall be
allocated for the payment of attorneys’ fees.  Payment hereunder shall be made
in one or more single-sums, as directed by Executive.


  3.2           Supplemental Executive Retirement Plan.  Executive shall receive
the benefits accrued and payable to her under the Company’s Supplemental
Executive Retirement Plan, most recently amended and restated effective as of
January 1, 2009 (the “SERP”), in accordance with the terms of such SERP in
effect as of her Separation Date and her elections thereunder as of such
date.  Executive agrees that:
 
 
a.
After the date on which Executive provides notice to the Company that she has
actually retired from all substantial employment, such benefit shall be
recalculated and prospectively paid as if Executive had attained age 55 as of
her Separation Date for purposes of the actuarial reduction otherwise required
under Section 5.4 of the SERP;



 
b.
Executive acknowledges that the foregoing amounts shall be subject to reduction
for benefits accrued and payable to Executive under any “Other Employer Plan,”
as defined therein, including any such benefits accrued after Executive’s
Separation Date.  Executive shall, from time to time, provide such information
as the Company may reasonably request concerning her participation in and
accrual under any such plan, and the Company shall be entitled to adjust any
benefit payable under the SERP on account of such accrual as required under
Section 5.3 thereof, concerning “Benefit Offsets.”



 
c.
Otherwise, the amount of such benefit shall be calculated in a manner consistent
with that certain correspondence dated August 17, 2010, from Phelps Dunbar LLP
to Harold A. Aucoin, Esq., a copy of which is attached hereto as Exhibit B,
which the Company represents is consistent with the usual methodology used to
calculate benefits under the SERP.

 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION DOCUMENT

 
4.           Equity Compensation.  Stock options granted to Executive that are
vested and remain unexercised as of her Separation Date shall remain exercisable
during the 30-day period following such date in accordance with their
terms.  Executive acknowledges that options not vested as of her Separation Date
shall be cancelled and forfeited to the Company as of such date; options
otherwise exercisable hereunder that remain unexercised at the conclusion of
such 30-day period shall be cancelled and forfeited to the Company at the
conclusion of such period.   Executive further acknowledges that any outstanding
awards of Restricted Stock, Common Stock Equivalent Units, Opportunity Shares
and Opportunity CEUs (all as defined in the Company’s 2000 Long-Term Incentive
Compensation Plan and 2010 Long-Term Incentive Compensation Plan) shall be
cancelled and forfeited to the Company as of her Separation Date.


5.           Other Benefits.  Notwithstanding the foregoing, and except as may
be expressly provided herein, this Agreement is not intended to affect or
restrict Executive’s benefits accrued under the employee benefit plans generally
maintained for the benefit of all of the employees of the Company, including the
Company’s defined benefit pension plan, 401(k) plan, and deferred compensation
plan.


6.           Extinguishment.  Executive acknowledges that, except as otherwise
expressly provided in this Agreement, the payment of the amounts and benefits
described herein extinguishes the Company’s obligations under her Employment
Agreement and the Company’s Annual Incentive Compensation Plan, in their
entirety.


7.           Surviving Covenants.  Executive acknowledges that she is and
remains subject to and bound by covenants concerning the use of the Company’s
confidential information and the nonsolicitation of the Company’s employees set
forth in her Employment Agreement, and that such covenants shall survive her
separation from employment in accordance with their terms.


8.           Nondisparagement.  As a material inducement to the Company to enter
into this Agreement, Executive agrees that she will not:


 
a.
Publicly criticize or disparage the Company, or privately criticize or disparage
the Company in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company; or



 
b.
Damage the property of the Company or otherwise engage in any misconduct which
is injurious to the business or reputation of the Company.



Notwithstanding the foregoing, Executive shall not be deemed in breach of the
covenants contained herein solely by reason of testimony compelled by process of
law.


The Company agrees that it, including its senior executives, will not publicly
or privately criticize or disparage Executive in a manner intended or reasonably
calculated to result in embarrassment to, or injury to the reputation of,
Executive, including but not limited to comments related to Executive’s
performance while an employee of the Company.  The Company further agrees that
it, including its senior executives, will hold in confidence the facts and
circumstances giving rise to Executive’s separation from employment and this
Agreement, except as disclosure may be required under applicable law.


9.           No Participation in Claims.  Executive waives any right to
voluntarily assist any individual or entity in commencing or prosecuting, or
voluntarily participating in or cooperating in, any action or proceeding,
including, but not limited to, any administrative claims, charges or complaints
and/or lawsuits against the Company, except to the extent such waiver may be
prohibited by law or as to an employment discrimination claim prosecuted by
another employee or an administrative body.
 
 
2

--------------------------------------------------------------------------------

 
EXECUTION DOCUMENT

 
By execution of this Agreement, Executive represents that no claim, complaint or
action by Executive against the Company exists in any forum or form.  In the
event any such claim, complaint or action has been filed, Executive shall not be
entitled to recover any monies or other relief therefrom.


10.           Assistance and Cooperation.  Executive agrees that she will
furnish such information and assistance as may be reasonably necessary and
requested by the Company in connection with any administrative or agency claim,
charge or complaint and/or any litigation or other legal proceeding in which the
Company is or may become involved.  The Company agrees to reimburse Executive
for her direct expenses incurred in providing any such assistance.


11.           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be subject, in any manner, to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, whether voluntary or
involuntary, by operation of law or otherwise, and any attempt at such shall be
void.  Any benefit right or interest under this Agreement shall not in any way
be subject to the debts, contract, liabilities, engagements or torts of
Executive, nor shall it be subject to attachment or legal process for or against
Executive.  Notwithstanding the foregoing, in the event of the Executive’s death
prior to the payment of all amounts properly due hereunder, payment shall be
paid to Executive’s estate.


12.           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:


          To the Company:
To Executive:

          Cleco Corporation
Last address on file with Company,

          2030 Donahue Ferry Road
with a copy to:

          P. O. Box 5000
David Israel, Esq.

          Pineville, Louisiana 71361-5000
3850 N. Causeway Blvd., Suite 200

          Attention: George W. Bausewine
Metairie, LA  70002



Either party may change its address for notices by providing a written notice of
such address change to the other party.  All such notices shall be conclusively
deemed to be received and shall be effective, (a) if sent by hand delivery, upon
receipt, (b) if sent by telecopy or facsimile transmission, upon confirmation of
receipt by the sender of such transmission, or (c) if sent by registered or
certified mail, on the fifth day on which such notice is mailed.


13.           Source of Payments.  Payments hereunder shall be made from the
general funds of the Company.  Executive’s status with respect to amounts owed
hereunder shall be that of a general unsecured creditor of the Company, and
Executive shall have no right, title, or interest whatsoever in or to any asset
of the Company or any investment which the Company may have acquired to meet its
obligations hereunder.   Nothing contained in this Agreement shall be deemed or
be construed to create a trust of any kind or other fiduciary relationship
between the Company and Executive or any other person.  The Company, in its sole
discretion, may retain as owner and for its own benefit insurance on the life of
Executive, in such amounts and in such forms consistent with the policies on the
life of Executive held by the Company as of the Separation Date.  Neither
Executive nor her beneficiaries or estate shall have any right or interest in
the proceeds of any insurance policy naming the Executive as the insured.


14.           Tax Withholding.  The Company shall withhold from any amount
payable hereunder all Federal, state, city or other income or employment taxes
as may be required by law to be withheld.


15.           Separate Advice.  Executive acknowledges that neither the Company,
nor its directors, officers or employees, has provided her with advice about the
terms and conditions of this Agreement, including the taxation of benefits and
payments hereunder, and that neither the Company nor its directors, officers or
employees has any ongoing obligation to do so.  Executive has been advised to
consult her
 
 
3

--------------------------------------------------------------------------------

 
EXECUTION DOCUMENT
 
own counsel prior to the execution of this Agreement and she has done so or
determined that such counsel is not necessary.


16.           General Provisions.


 
a.
If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision and all other valid provisions shall remain in full
force and effect.



 
b.
Titles and headings used herein are solely for convenience of reference and do
not constitute a part of this Agreement or affect its meaning, interpretation or
effect.



 
c.
This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Louisiana applicable to contracts made to be performed
wholly within such state.



 
d.
No term or condition herein shall be deemed to have been waived, nor shall there
be an estoppel against the enforcement of any provision of this agreement,
except by written instrument of the party charged with such waiver or estoppel.



 
e.
This Agreement may not be modified or amended, except by an instrument in
writing signed by the parties hereto.



17.           Nonadmission of Wrongdoing.  Executive agrees that neither this
Agreement, Exhibit A hereto, nor the furnishing of the consideration set forth
herein shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.


18.           Entire Agreement.  This Agreement, including the provisions of
Exhibit A hereto, sets forth the entire agreement between the parties hereto
related to the subject matter herein, and, except as expressly set forth herein,
fully supersedes any prior agreements or understandings between the parties,
whether orally or in writing.  Executive acknowledges that she has not relied
upon any representations, promises or agreements of any kind made to her in
connection with the execution of this Agreement, including Exhibit A hereto,
except as set forth herein.












Remainder of This Page Intentionally Blank
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
EXECUTION DOCUMENT



THIS SEPARATION AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Separation Date designated above.
 
 
CLECO
CORPORATION:                                                                                     EXECUTIVE:
 


By:   /s/  Wade A. Hoefling                           
By:   /s/  Dilek Samil                                       
       Wade A. Hoefling
       Dilek Samil
Its:  Senior Vice President
Date:     10-18-10                                          
Date:     10-22-10                                          
       
WITNESS:
     
By:    /s/  Elizabeth A. Wade                  
     
Date:     10-18-10                                            

 
 
 
5

--------------------------------------------------------------------------------

 
EXECUTION DOCUMENT
                                    
Separation Date: May 23, 2010
Notice Date: October 6, 2010


EXHIBIT A
WAIVER AND RELEASE


This Waiver and Release (the “Release”) is made in exchange for the separation
payments described in Paragraphs 3. and 3.2a of that certain Separation
Agreement entered into by and between me and Cleco Corporation and each of its
subsidiaries and affiliates (collectively, the “Company”), in connection with my
separation from employment as of May 23, 2010 (the “Agreement”), the sufficiency
of which I hereby acknowledge. I acknowledge that the payments described in
Paragraphs 3.1 and 3.2a of the Agreement are voluntary on the part of the
Company and are not required by any legal obligation of the Company, other than
under the terms of the Agreement and this Release.


1.           I understand that signing this Release is an important legal
act.  In connection with my execution:


 
a.
I acknowledge that I have been advised to consult an attorney before signing
this Release and that I have done so or I have determined that such consultation
is not necessary.



 
b.
I understand that I have 21 calendar days after the Notice Date to consider
whether to sign this Release, without alteration, and return it to the Company
by first class mail or by hand delivery, and that if I execute and return this
Release before the expiration of the 21-day period, I will be deemed to have
waived the balance of the period.



 
c.
I acknowledge that I have been given an opportunity to review this Release and
that I fully understand its provisions.



 
d.
I acknowledge that I have voluntarily entered into this Release.



 
e.
I understand that I may revoke this Release by providing written notice to the
Company by hand delivery or by U.S. mail, postage prepaid, during the seven-day
period following my execution; thereafter this Release shall be irrevocable. I
acknowledge that if I revoke this Release, the Company shall have no obligation
to provide me the consideration offered under Paragraphs 3.1 or 3.2a of the
Agreement.



2.           By execution below, I release the Company, including each of its
directors and officers, employees and agents, and employee benefit plans and the
fiduciaries and agents of said plans (collectively, the “Corporate Group”), from
any and all claims, demands, actions, liabilities and damages, whether known or
unknown, arising out of or relating in any way to my employment with the
Company, including my separation therefrom. I further waive my right to claim or
receive damages as a result of any charge of discrimination which may be filed
by me or anyone acting on my behalf.  I acknowledge that this Release includes
any and all claims and causes of action arising out of my employment with the
Company or the termination thereof, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the Civil Rights Act of 1966, as amended,
the Civil Rights Act of 1991, as amended, the Americans with Disabilities Act of
1990, as amended, the Older Workers Benefit Protection Act of 1990, as amended,
the Executive Retirement Income Security Act of 1974, as amended (“ERISA”), the
Family and Medical Leave Act of 1993, as amended, and any claims of contract,
tort, defamation, slander, wrongful termination or other claims or any other
state or federal statutory or common law.
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION DOCUMENT

 
Notwithstanding the generality of the foregoing provisions of this Section 2, I
do not waive or release any claim for breach of the Agreement, any right or
claim arising after the date on which I execute this Release, ordinary claims
for benefits accrued and vested as of my Separation Date under any benefit plan
subject to ERISA or other benefit plan or arrangement sponsored and maintained
by the Company, any compensation or benefits due to me under applicable law, and
any indemnification that I may possess pursuant to the indemnification and
insurance arrangements of the Company.


3.           Should any of the provisions set forth in this Release be
determined to be invalid by a court or other tribunal of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of
other provisions of this Release.


4.           I acknowledge that I have read this Release, have had an
opportunity to ask questions and have it explained to me, and that I understand
that this Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin or
disability and any other claims arising prior to the date hereof.


5.           I further agree that in the event of my material breach of this
Release, in addition to any other legal or equitable remedy, the Company shall
be entitled to recover any payments made to me under Paragraphs 3.1 and 3.2a of
the Agreement, subject to any restrictions on such recovery or relief as may be
imposed under applicable law or as may be required to ensure that this Release
is and remains valid and enforceable.
 
 
 

 
WITNESS:
 
 
   
/s/  Dilek Samil           
By:           /s/  Elizabeth A. Wade                
Dilek Samil
 
 
Date:           10-18-10            
Date:           10-18-10                                                     

                                             


 
 
2


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------